Name: 97/192/EC: Commission Decision of 18 March 1997 on protective measures in relation to anthrax in Madagascar (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  animal product;  health;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: 1997-03-21

 Avis juridique important|31997D019297/192/EC: Commission Decision of 18 March 1997 on protective measures in relation to anthrax in Madagascar (Text with EEA relevance) Official Journal L 080 , 21/03/1997 P. 0023 - 0024COMMISSION DECISION of 18 March 1997 on protective measures in relation to anthrax in Madagascar (Text with EEA relevance) (97/192/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas cases of anthrax have been reported in Madagascar;Whereas the authorities of Madagascar have taken measures to confine the outbreak to 14 communes in the region of Vakinankaratra where the infection originally occurred;Whereas the authorities of Madagascar should give guarantees that measures have been taken to prevent the disease causing agent being transmitted through animal products;Whereas in Part I of the Annex to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep, and goats, fresh meat and meat products (3), as last amended by Decision 97/10/EC (4), Madagascar is listed for the export of certain categories of fresh meat to the Community;Whereas Commission Decision 94/278/EC (5), as last amended by Decision 96/344/EC (6), lays down the list of third countries authorized to export other products of animal origin;Whereas Commission Decision 90/156/EEC (7) lays down the animal health conditions and veterinary certification requirements for the importation from Madagascar of fresh meat from deboned carcases of bovine animals;Whereas Commission Decision 94/187/EC (8), as last amended by Decision 96/106/EC (9) lays down the health conditions and certification requirements for the importation from third countries of casings;Whereas Commission Decision 97/168/EC (10) lays down the health conditions and certification requirements for the importation from third countries of hides and skins;Whereas Commission Decision 94/446/EC (11), as last amended by Decision 96/106/EC, lays down the health conditions and certification requirements for the importation from third countries of bones and bone products;Whereas Commission Decision 94/344/EC (12), as last amended by Decision 96/106/EC, lays down the conditions and certification requirements for the importation from third countries of processed animal protein;Whereas it seems appropriate to request the competent authorities in Madagascar to implement control measures in order to prevent the transfer of the disease agent through animal products; whereas the respect of such measures should be officially certified by these authorities;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall ensure that the certificate which must accompany consignments of fresh meat from Madagascar is completed with the following mention:'Meat from animals which:- do not originate in the infected communes in the region in Madagascar affected by the outbreaks of anthrax or have not been transported through that region,- have been submitted to an observation period of at least 7 days prior to slaughter. During this observation period, the animals have been under the supervision of an official veterinarian, and no signs of anthrax have been observed. In addition, no pathological changes due to anthrax have been observed during the post mortem inspection procedures.`Article 2 Member States shall ensure that the certificate which must accompany hides and skins, casings, bones and bone products and processed animal proteins from Madagascar is completed with the following mention:'Products from animals which do not originate in the region in Madagascar affected by anthrax or have not been transported through that region.`Article 3 Member States shall amend the measures they apply in respect of Madagascar to bring them into line with this Decision. They shall inform the Commission thereof.Article 4 This Decision shall apply until 1 July 1997.Article 5 The present Decision is addressed to the Member States.Done at Brussels, 18 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 21. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 146, 14. 6. 1979, p. 15.(4) OJ No L 3, 7. 1. 1997, p. 9.(5) OJ No L 120, 11. 5. 1994, p. 44.(6) OJ No L 133, 4. 6. 1996, p. 28.(7) OJ No L 89, 4. 4. 1990, p. 13.(8) OJ No L 89, 6. 4. 1994, p. 18.(9) OJ No L 24, 31. 1. 1996, p. 34.(10) OJ No L 67, 7. 3. 1997, p. 19.(11) OJ No L 183, 19. 7. 1994, p. 46.(12) OJ No L 154, 21. 6. 1994, p. 45.